 INT'L UNION OF OPERATING ENGINEERS, LOCAL 12351International Union of Operating Engineers,Local No.12, AFL-CIOand B.R. Schedell Contractor,Inc.Case No. 21-CC-583.December 11, 1963DECISION AND ORDEROn July 8, 1963, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices as alleged in the complaint, and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the attached Intermediate Report.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a support-ing brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, insofar as they are consistent with this Decisionand Order.1.We do not agree with the Trial Examiner that the Respondent'sconduct was violative of Section 8(b) (4) (i) and (ii) (A) of the Act.This section makes it an unfair labor practice for a union to forcean employer to enter into an agreement proscribed by Section 8(e)of the Act, an agreement commonly referred to as a "hot cargo"clause.Section 8(e) contains a proviso, however, that permits suchclauses with respect to jobsite work in the construction industry, asinvolved herein.Citing theColson and Stevenscase,' the Trial Examiner reasonedthat the Respondent's attempt to enforce the disputed clause wasequivalent to seeking to enter into such agreement.The present factsare significantly distinguishable, however, from those presented inColson and Stevens,where the record showed that the union's resortto force was to obtain a new hot-cargo clause. In finding a violationof Section 8(b) (4) (A) in that case, the Board held that the con-struction industry proviso to Section 8(e) permits such agreementsonly when entered into voluntarily.Here, the clause in question was1Construction,Production&Maintenance Laborers Union Local383(Colson and StevensConstruction Co., Inc),137 NLRB 1650,enforcement denied 323 F. 2d 422(C.A. 9).Theother cases cited by the Trial Examiner are inapposite as they do not involve employersin the construction industryThus,the clauses in the latter cases were invalid underSection 8(e)145 NLRB No. 41. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDvoluntarily entered into and, therefore, constituted a valid agreementunder the construction industry proviso. In attempting to enforcethe application of the disputed clause to the "given situation" in thiscase, Respondent was not seeking to readopt and maintain a clausemade void by the Act, as was the situation inHillbro,2also cited bythe Trial Examiner.Under the circumstances, therefore, we do notfind that Respondent's conduct was an attempt to force Schedell to"enter into" an agreement within the meaning of Section 8 (b) (4) (A)of the Act.We shall therefore dismiss this allegation of the complaint.2.We agree with the Trial Examiner that Respondent violatedSection 8(b) (4) (i) and (ii) (B) of the Act. The record is clear thatRespondent had a primary dispute with Shepherd because that com-pany did not employ members of Respondent and that its strike,accompanied by conceded inducements of neutral employees andthreats to Schedell, had as an object the cessation of the businessrelationship between Schedell and Shepherd.We cannot agree with our dissenting colleague that Respondent'sprimary dispute was with Schedell and that its strike activity wasto protest Schedell's asserted avoidance of the agreed-upon hiringhall clause of the contract.We have found that Respondent's con-duct had as an object the enforcement of the warranty clause of thecontract.Clearly this had the effect of prohibiting Schedell fromdoing business with Shepherd.That one of Respondent's real objec-tives was to terminate Shepherd's services is clearly shown in lightof (1) the Respondent's October 1962 letter to Schedell pointing outthat the contract required the particular work to be done "by em-ployees working under the provisions of the Master Labor Agree-ment"; (2) Business Agent Reilly's first inquiry at the jobsite con-cerning whether the repair work was under warranty, without askingShepherd's employees if they were dispatched from the hiring hall;(3)Reilly's statements to Schedell's Foreman Hasal that somethingwould have to be done about "using Shepherd" and the job was beingshut down until assurance was given that Schedell was "not going touse Shepherd any more"; and (4) the fact that the employees weretold that the job was being shut down until there was a settlement withrespect to the use of Shepherd personnel.Although we have found that Respondent's conduct does not violateSection 8(b) (4) (A) of the Act, it is well established that a union'sresort to a strike to enforce a Section 8(e) agreement, even wheresuch agreement was executed voluntarily under the protection ofthe construction industry proviso, constitutes a violation of Section8(b) (4) (B) of the Act.'2LosAngeles MailersUnion No 9, IT U (Hillbro NewspaperPrintingCompany),135NLRB 1132, 1138, enfd. 311 F. 2d 121 (CA D C.).3International Union of Operating Engineers, Local UnionNo. 12 (Tri CountyAssocia-tion of Civil Engineers),126 NLRB 688,enfd 293 F.2d 319(C.A 9) ; cited with approval INT'L UNION OF OPERATING ENGINEERS, LOCAL 12353Moreover, assumingarguendothat Respondent was seeking the dis-charge of Shepherd's mechanics because they were not dispatched inaccord with the contractual hiring arrangement, these mechanics werenot Schedell's employees. It follows, therefore, that Respondent,by requesting dismissal of Shepherd's employees, was thereby seekingto compel Schedell to cease doing business with Shepherd. It appearsfurther that Respondent's complaint was not against Schedell's sub-contracting of work, which was permitted by their agreement, butthat Schedell chose to deal with a company that did not employ mem-bers of Respondent.Accordingly, we agree with the Trial Examin,er's observation that, had Shepherd employed members of Respond-ent, there would have been no dispute.AMENDED CONCLUSION OF LAWRespondent did not violate Section 8(b) (4) (i) and (ii) (A) of theAct by seeking to force Schedell to enter into an agreement prohibitedby Section 8 (e) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationalUnion of Operating Engineers, Local No. 12, AFL-CIO, its officers,agents, representatives, successors, and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of B. R. Schedell Contractor, Inc., Cade & Johnson,Inc.,McIntire & Quiros, Inc., or any employer other than ShepherdMachinery Company, to engage in a strike, or threatening, restrain-ing, or coercing any such employer, where an object thereof is to forceor require Schedell to cease doing business with Shepherd MachineryCompany.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at Respondent's business offices,meeting halls, and all places where notices to its members are cus-tomarily posted, copies of the attached notice marked "Appendix." 4Copies of said notice, to be furnished by the Regional Director for theTwenty-first Region, shall, after being signed by a duly authorizedrepresentative of Respondent, be posted by Respondent immediatelyin the court's opinion,Colson and Stevens, supraSee statement of then Senator Kennedy,II Legislative History of the Labor-'Management Reporting and Disclosure Act of 1959,at p 1433.'In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "A Decision and Order"the words "ADecree of the United States Court of Appeals, Enforcing an Order "734-070-64-vol. 145-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter.Reasonable steps shall be taken to insure that the noticesare not altered, defaced, or covered by any other material.(b)Sign and mail sufficient copies of said Appendix to the RegionalDirector for the Twenty-first Region for posting by B. R. SchedellContractor, Inc., Cade & Johnson, Inc., and McIntire & Quiros, Inc.,the latter willing, at all locations where notices to their respectiveemployees are customarily posted.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that Respondent violated Section 8(b)(4) (i) and (ii) (A) of the Act.MEMBER BROWN, dissenting in part :I agree with my colleagues that the Respondent violated Section8(b) (4) (B) of the Act, but only with respect to its conduct directedat Cade & Johnson, Inc., and McIntire & Quiros, Inc. I also agreethat Respondent did not violate Section 8 (b) (4) (A).I am persuaded by the evidence that Respondent had a primarydispute with Schedell, rather than with Shepherd as found by themajority.That Respondent's object was to protect its contractualbargaining unit work by protesting Schedell's avoidance of the agreed-upon hiring hall arrangement is made plain by the document executedat the jobsite by Reilly, Respondent's business agent, and Hasal,Schedell's foreman.While it is true that Reilly inquired whether thedisputed work was within or outside the 30-day warranty period, itis clear that this information was highly relevant to a determinationwhether the hiring hall provision was being violated.Reilly's pur-pose can best be judged by his subsequent action.Thus, the evidenceestablishes that on January 19, 1963, after Reilly requested Hasal toshut down the job, Hasal asked Reilly to put the request in writing.Thereupon, Reilly executed a printed form which advised Schedellthat employees Ralph Sterling and Joe Jones "must be dischargedimmediately because of the reason indicated below.Your failure todo so shall be regarded as a breach of our collective bargaining agree-ment."The reason checked off on the form by Reilly is that theseemployees were "not hired through the dispatch hall in conformitywith the dispatch procedure established by the collective bargainingagreement."The form was signed by Reilly and Hasal signed forthe company, acknowledging the "receipt of this request to discharge"the two employees "for the reason shown.The Union representativehas not demanded the discharge" of these employees "for any otherreason. . . ."Accordingly, I would find that Respondent's induce-ment of Schedell's employees was in furtherance of its primary dis- INT'L UNION OF OPERATING ENGINEERS, LOCAL 12355pute with that employer and that theeffect uponShepherd's employeeswas merely incidental to the primary dispute .5As I am of the opinion that the Respondent's soleobject was toenforce the contractual hiring hall provision, I do not join themajority's finding that Respondent's conduct had as an object to en-force the warranty clause in violation of Section 8(b) (4) (B).As, on the facts of this case, a violation of Section 8(b) (4) (A)must be predicated on an object related to the warranty clause, and asI would find this was not Respondent's objective, I would dismissthe 8 (b) (4) (A) allegation for this reason alone.Assuming, how-ever, that the majority's appraisal of the facts is correct, I would thenagree with their reasons for dismissal of the 8 (b) (4) (A) allegation.6The majority attaches much significance to the fact that it was Shepherd's, rather thanSchedell's,employees whose discharge was sought by Respondentwhile this distinctionmay detract from the merit of Respondent's primary dispute with Schedell, it does not, inmy opinion, reflect an objective other than that clearly manifested by the written protestconcerning the breach of the hiring hall arrangement.SeeInternational Union of Operat-ing Engineers,Local 545(Syracuse Supply Company),139 NLRB ITS.APPENDIXNOTICE TO ALL OURMEMBERS ANDTO ALL EMPLOYEES OF B. R.SCHEDELL CONTRACTOR, INC.; CADE & JOHNSON, INC.; AND MCINTnmQUn2OS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT engage in, or induce or encourage employees ofB. R. Schedell Contractor, Inc., Cade & Johnson, Inc., McIntire& Quiros, Inc., or,any employer other than Shepherd MachineryCompany, to engage in a strike, or threaten,coerce,or restrainany such employer, where an object thereof is to force orrequireB. R. Schedell Contractor, Inc., to cease doing business withShepherd Machinery Company.INTERNATIONAL UNION OF OPERATING ENGI-NEERS,LOCALNo. 12, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the B'oard's RegionalOffice, 849 South Broadway, Los Angeles, California, Telephone No.Richmond 9-4711, Extension 1031, if they have any question concern-ing this notice or compliance with its provisions. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard before Trial Examiner Martin S.Bennett at Los Angeles,California,on March 14,1963.The complaint I alleges that Respondent,Inter-national Union of Operating Engineers,Local No. 12,had engaged in unfair laborpractices within the meaning of Section 8(b) (4) (i), (ii) (A) and (B) of the Act.Briefs have been received from the General Counsel and Respondent.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSB. R. Schedell Contractor,Inc., the Charging Party, is a California corporationengaged in the building construction industry in the Los Angeles area as a generalengineering contractor.It annually receives materials and supplies valued in excessof $50,000 which originate outside the State of California.ShepherdMachinery Company, a limited partnership under the laws of Cali-fornia, is a heavy equipment dealer engaged at several locations in the Los Angelesarea in the sale and servicing of new and used construction equipment.It annuallyreceives from points outside the State of California goods, materials,and suppliesvalued in excess of $50,000.As will appear, the instant case stems from the hiringby Schedell of Shepherd to repair construction equipment owned and operated bythe former.Mclntire&Quiros, Inc., is a California corporation engaged as a civil engineeringcontractor in the building and construction industry in the Los Angeles area.Cade& Johnson,Inc., is a California corporation engaged as an engineering contractorin the building and construction industry in the Los Angeles area.Each of theseconcerns annually purchases and receives goods, materials,and supplies in substan-tial amounts which originate outside the State of California.Glendale Builders, Ltd.isa limited partnership located at Glendale,California,where it is engaged as a developer and general contractor in the building and con-struction industry.At all times material herein,it has been engaged in the develop-ment and construction of a housing project at Glendale, California.All of the above-named concerns were subcontractors on this Glendale Builders project with theexception of Shepherd which,as indicated,repaired the machinery of subcontractorSchedell.I find that all of the foregoing except Glendale are engaged in commerce withinthe meaning of Section 2(6) and (7)and that all are engaged in an industry affect-ing commerce within the meaning of Section 8(b) (4) (i)and (ii) of the Act.H. THE LABOR ORGANIZATION INVOLVEDRespondent,International Union of Operating Engineers,Local No.12, is a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesSchedell is a subcontractor performing grading and concrete pipeline work on aproject undertaken by Glendale as owner or developer.One piece of Schedell'sequipment broke down and Schedell engaged Shepherd in January 1963 to repair it.Schedell enjoys a contract with Respondent Union whereas Shepherd does not.As will appear, Respondent would like to remedy this.The instant case stems from the use by Schedell of Shepherd employees on thisrepair work which Respondent contends violated its contract with Schedell.Accord-ing to the General Counsel, Respondent sought to oust Shepherd from this projectbecause its employees were not members thereof. Involved is the applicabilityor effect of certain language in the Act indigenous to the construction industry, viz,the proviso to Section 8(e) of the Act,commonly known as the hot-cargo section,which provides that Section 8(e) shall not apply to an agreement between a labororganization and an employer in the construction industry which relates to thecontracting or subcontracting of work to be done at the construction site.IIssued February 18, 1963, and based upon a charge filed January 23, 1963. INT'L UNION OF OPERATING ENGINEERS,LOCAL 12357B. Contractual backgroundOn September 19, 1962, Respondent executed a contract with Schedell whereby thelatter adopted a Master Labor Agreement between Southern California General Con-tractors and Respondent.This agreement covered the project under considerationherein and provided for a hiring hall system or,as the contract states, "district dis-patching office" maintained by Respondent.The contract also treated with the repair of equipment purchased by Schedell.It provided,inter alia,that for 30 days after physical delivery of"newly-purchasedused equipment,"employees of the seller or dealer might repair same.After this30-day period,repairs were to be made by "employees covered by this Agreementor by Employees of employers having an appropriate agreement with the Inter-nationalUnion of Operating Engineers,Local Union No. 12."(Article I, sec-tionG(3).)As for the instant controversy,in approximately July of 1962, Schedell purchaseda used caterpillar tractor, concededly covered by the contract, from HawthorneMachinery Company; the latter firm is not otherwise involved hereinThis pieceof equipment was subject to a 30-day guarantee.As of January 1963, Schedellutilized four or five pieces of equipment,including this tractor,employing six or sevenmen on the instant project. It is undisputed that the 30-day warranty period con-templated by the collective-bargaining agreement between the parties had longexpired.It is also undisputed that this tractor broke down and that on January 18,1963, Schedell hired Shepherd Machine Company to repair it. Shepherd is not partyto any contract with Respondent.By way of background,the record discloses that in September or October of 1962,as President Bernard Schedell of Schedell uncontrovertedly testified and I so find,Doug Cathey,an admitted agent of Respondent,discussed with Schedell the latter'susage of employees of Hawthorne and Shepherd to handle equipment repairs atthe jobsite of a project prior to that involved herein.Although the testimony is general in nature,itdiscloses that the Union was con-cerned with the use of Shepherd personnel by Schedell and whether machinery wasbeing worked on by these employees at a time beyond the 30-day period provided inthe contract.Indeed, in October 1962, Respondent'sattorney,Charles Hackler,wrote to Schedell and pointed out that it was a violation of the contract to permit"persons other than employees working under the provisions of the Master LaborAgreement to make repairs on remanufactured or stored equipment which has beendelivered to the jobsite for at least 30 calendar days."C. The instant disputeThe present dispute came to a head in January of 1963. Findings herein arebased upon the uncontroverted and mutually corroborative testimony of RalphSterling, a Shepherd employee; Foreman Hasal of Schedell; and President Schedell.On January 18, the tractor purchased by Schedell in the previous July broke down andSchedell hired Shepherd to repair it. Shepherd dispatched a field serviceman, RalphSterling, who worked on it that afternoon.He returned on Saturday,January 19, andresumed work,assisted by another Shepherd employee, Jones.At approximately9 a.m., Business Agent Pat Reilly of Respondent appeared on the scene.He spokewith Sterling and quizzed him as to whether the machine was under warranty.Sterling gave a noncommittal answer and Reilly ordered him off the job. Sterlingrefused, stating that he took orders from Schedell.Foreman Godfrey Hasal of Schedell arrived on the scene at this time.He admittedto Reilly thatthe warranty period had expired.Reilly then directed him "to shutdown the job"because of the presence of Shepherd mechanics.Significantly, he statednothing about failure to use the hiring hall.Hasal refused and Reilly threatened toshut down the job if Hasal did not comply.Hasal again refused,but suggested thatthey telephone President Schedell.The two men immediately did so.Hasalrepeated Reilly's threat to Schedell who instructed Hasal to keep the two Shepherdmen on the job. Reilly then took the telephone and told Schedell that inasmuchas the machine was no longer on warranty,he, as Hasal testified,"was going to haveto take the union men off the job." Schedell again refused to remove the twoShepherd men from the job.Reilly immediately telephoned Agent Cathey of Respondent and stated that therewere "scabs"on the job,2and he would have to shut it down. Reilly apparently2 This is probably not true in the Literal sense because Sterling is a member of Respond-ent's sister local,Local 3, in San Francisco.I Infer that by the term"scab" Reilly meanta nonmember of Local No.12 rather than a nonunion man. 358DECISIONSOF NATIONALLABOR RELATIONS BOARDobtained Cathey's approval of the move because he ended the talk witha statement,"Okay, that is what we will do.We will shut the job down."Reilly hung up and told Hasal, as the latter testified, that he "would have to shutmy men off." Hasal immediately complied.He instructed his men to bring intheir equipment and to "stop work for the rest of the day."He also told Reillythat it was his, Reilly's, obligation to inform the men why they had to leave work.Reilly promptly obliged and told the six or seven Schedell personnel that "theywere going to have to go home and stay there until Shepherd machinery left thejob."These Schedell personnel immediately left the jobsite, although the twoShepherd men remained at work.It is againsignificant that Reilly stated nothingabout the hiring hall procedures.Hasal had previously asked Reilly to put in writing his request to shut down thejob.Reilly then gave Hasal a form request frequently used by Reilly in the past.It constituted a demand by Respondent that the two Shepherd men be promptlydischarged because they had not been dispatched pursuant to the contract and thatfailure to do so would be regarded as a contract breach.Also the object of Reilly's attention was Cade & Johnson, Inc.The latter firm,unlike Schedell, owned an earthmover and Schedell had an arrangement whereby,as work required, it rented the equipment at an hourly rate covering both the equip-ment and the operator, in this case George Short.The latter was paid directly byCade & Johnson and although Schedell assigned him duties, it could not terminatehis personal services as such.At the time material herein, Short had been assignedby Schedell to perform certain grading operations on this project with his employer'searthmover.On January 19, Short, a member of Respondent Local No. 12, was busy repair-ing a leak which had developed on the earthmover.He found it necessary to leavethe jobsite to obtain parts and came upon the scene described above at the momentwhen the Schedell employees were bringing in their equipment immediately beforeleaving, pursuant to Business Agent Reilly's order.The parties agree that Reillyproceeded to ask Short if he knew that the Shepherd men were "on the job il-legally."Short pleaded ignorance and Reilly replied that he intended to shut thejob down so long as the Shepherd men remained. Short replied that this was agree-able to him because he was leaving to obtain parts.Short left but did not pick up the parts; on the contrary, he proceeded to anotherjobsite "because of Reilly's statements."Had Reilly not so spoken with Short, thelatter would have obtained the parts, returned to the instant project, and completedthe repairs.3Here again, Reilly said nothing to. Short about purported violationsof the hiring hall procedure.To the contrary, he stressed the presence of Shepherd'snonunion men on the job.All Schedell employees returned to work on Monday morning, January 21.Atapproximately 9 a in., Respondent'sagents,Reilly and Cathey, appeared at thejobsite.Reilly told Foreman Hasal that "something was going to have to be doneabout us using Shepherd" and left the scene.He returned at 11:30 a.m., accom-panied by two union representatives, and announced that "We are going to haveto shut the job down until Mr. Schedell comes down to have a meeting with Mr.Twombley and give [sic]him somekind ofassurancethat theywere not goingto use Shepherd any more.', 4Hasal accordingly instructed his employees to bring in their machines.The menwere then told that the job was being shut down until a settlement was made betweenSchedell and Twombley with respect to the use of Shepherd personnel.They wereinstructed not to return to work until they received "verification" from Respondent.Both the union representatives and Hasal took down the addresses and telephone num-bers of these employees.The job was shut down for 21/2 or 3 days and PresidentSchedell did contact Twombley as requested.During this incident on January 21, Harry Webb, an employee of McIntire & Quiros,appeared on the scene accompanied by two of his coworkers, Milovic and Abernathy.This firm was then performing civil engineering work on the Schedell project pursuantto a subcontract with Glendale.Webb, a member of Respondent Union, asked Busi-ness Agent Reilly what effect the work stoppage by Schedell's employees would have-on the operations of McIntire & Quiros.Reilly ascertained that Webb was a mem-1ber of Respondent Union who was performing some triangulation on the project andtoldWebb, "We expect all the cooperation we can get from the members "Allthree McIntire & Quiros employees promptly left the job.3 Respondent has contendedthat Shortwas a joint employee of Schedell and of Cade &Johnson. I find,on this record, that he was an employeesolely of the latter.+Twombley Is presidentof Local Np, 12. INT'L UNION OF OPERATING ENGINEERS, LOCAL 12359D. Concluding findingsIn agreement with the General Counsel, I find that Shepherd is the primary em-ployer herein.It is true that Respondent's contrary contention receives some sup-port inInternational Longshoremen's andWarehousemen's Local Union No. 19(Pacific Maritime Association),137 NLRB 119.However, a long history of Boardand court decisionsis inagreement with the position of the General Counsel. Infact, in a recent case close to the present one the Board so held.Building and Con-structionTrades Council of Orange County (Sullivan Electric Company),140NLRB 946. The simple answer is that Respondent's primary object was to bringabout the removal from the job of an employer who employed nonmembers of Local12, and this was the reason for the pressure exerted on the other employers.HadShepherd employed members of Local 12, there would have been no dispute.I find that on January 19 and 21, Respondent called out on strike its membersemployed by Schedell, Cade & Johnson, and McIntire & Quiros only after it was un-successful in its efforts to oust Shepherd's employees from the job. I find that inan effort to exert pressure on Shepherd it disrupted the doing of business betweenShepherd and Schedell, Schedell and Glendale Builders, Schedell and Cade & John-son, and between Glendale Builders and McIntire & Quiros.Respondent with commendable candor has conceded that a Section 8(b) (4) (B)order may be entered with respect to the enmeshment of the employees of McIntire& Quiros in the dispute with Shepherd.Under well-established authority, I also findthat Respondent's conduct directed at the employees of Schedell and Cade & John-son was similarly violative of Section 8(b) (4) (i) and (ii) (B) of the Act,just as inthe case of McIntire & Quiros.The Court of Appeals for the First Circuit treatedwith this section of the Act, then Section 8(b) (4) (A), inN.L.R.B. v. Bangor Build-ing Trades Council (Davison Const.Co.), 278 F. 2d 287 (C.A. 1) and stated:If one alternative purpose of a strike is an unlawful one within the purviewof section 8(b) (4), that purpose must be regardedas "anobject."N.L.R.B. V.Denver Building etc. Council, supra,note 1. See alsoLocal 47,InternationalBrotherhood of Teamsters, etc. (Texas Industries, Inc.),1955, 112 NLRB 923,enforced,N.L.R.B. v. Local 47, etc.,5 Cir., 1956, 234 F. 2d 296.Moreover, anattempt to force one employer to sever businessrelationswith another personis not protected by virtue of relianceupona contract with the employer. "Therealities of coercionare notaltered simply becauseit is saidthat the employeris forced to carry outa prior engagementrather than forced nowto cease doingbusiness with another. * * * [T]he contract cannot be enforced by the meansspecifically prohibitedin § 8(b) (4) (A)."Local 1976, United Brotherhood ofCarpenters, etc. v. N.L.R.B.,1958, 357 U.S. 93, 106,108, 78 S.Ct. 1011, 1019,2 L. Ed. 2d1186(Sand Doorcase).The justification of a primary dispute inthe case at bar cannot be sustained.A similar view by theBoard is foundinLocal Union No. 1065, UnitedBrother-hood of Carpentersetc. (WillametteGeneral Contractors Assn.),138 NLRB 901,and inBuilding and Construction Trades Council of Orange County (Sullivan),supra.This follows the view of the Court of Appeals for the Ninth Circuit inN.L.R.B. v. Washington-Oregon Shingle Weavers District Council (Sound ShingleCo.),211 F. 2d 149 (C.A. 9). See alsoHighway Truck Drivers etc. v. N.L.R.B.(E. A. Gallagher),302 F. 2d 897 (C.A.D.C.);Local No. 5, Plumbers and Pipefitters(Venneri),137 NLRB 828, enfd. 321 F. 2d 366 (C.A.D.C.);Local 825 OperatingEngineers (Nichols),138 NLRB 540; andN.L.R.B. v.InternationalUnion of Op-erating Engineers Local 12, (Tri-County Assn. of Civil Engineers),293 F. 2d 319(C.A. 9). In the last case, the court stated:An attemptto force one employer to sever business relationswith an-other personisnotprotected by virtueof reliance upon a contractwith theemployer.. . .InButcher's Union Local 563, Amalgamated Meat Cuttersetc. (Huntington MeatPacking Co. d/bla Oxford Meat Co.),134 NLRB 136, the union had a contractwith Oxford Meat Companycontaining a clause similarto that in effect betweenRespondent and Schedell.Oxford had contracted out its cleanup work to one Hallwho employed members of the union. Oxford terminated this agreement and con-tracted out its work to Monarch which did not employ members of the union. Theunion thenthreatened Oxford with a strike unless it renewedits agreementwith Hallor hired its own cleanup personzjel.The Boardpanel(MembersLeedom, Brown,.and Fanning) pointed out that: 360DECISIONSOF NATIONALLABOR RELATIONS BOARD"an object"of Respondent's strike threat was to force Oxford to ceasedoing business with Monarch,not because Monarch's employees were not inthe bargaining unit, but because they were not members of the Respondent.Section 8(b) (4) (ii) (B) plainly proscribes a strike threat having such an object.Consequently,the contract in this case,however it may be interpreted,cannotserve as a defense to Respondent's conduct.Accordingly,we hold Respondentin violation of Section 8(b) (4) (ii) (B) of the Act.Respondent argues that it was not seeking to enforce that portion of its contractwhich forbids repairs beyond the warranty period to be made by others than unitemployees or by employees whose employer enjoyed a contractual relationship withLocal 12. It contends rather that it was complaining that mechanics had not beenhired through the contractual hiring hall established under the contract.Totally aside from the fact that Respondent was consistently unable to furnish asuitably skilledmechanic from its hiring hall, a contention by Schedell which isuncontroverted herein,the evidence is flatly contrary to this belated contention.Thefact is that Business Agent Reilly of Respondent in his initial visit to Schedell saidabsolutely nothing about the hiring hall to the Shepherd mechanics, but sought onlyto ascertain whether this work was within the warranty period and then orderedthem from the job.Indeed, in the previous October,Respondent had threatened Schedell with legalaction for violation of the warranty repair clause.This then was very much atopic of current concern and,upon this record,this was the only matter taken up byRespondent with persons on the jobsite.In addition,itsconduct directed at theemployees of Cade & Johnson and McIntire&Quiros similarly demonstrates thetrue objective of Respondent.Stated otherwise,the object of Reilly's endeavors herein was to eliminate thepossibility that warranty work was being performed and then to bring about theelimination of Shepherd from the job.This is the case before the Trial Examinerand not the issue argued by Respondent.Article I-G of the contract,to the extent that it limits subcontracts to employershaving a contract with Respondent,is now held to be illegal under Section 8(e) of theAct.DistrictNo. 9, International Association of Machinistsv.N.L.R.B. (GreaterSt. Louis Automotive Trimmers etc.),315 F. 2d 33(C.A.D.C.),andBakery WagonDrivers LocalNo. 484 v. N.L.R B. (Continental Baking Co.et al.),321 F. 2d 353(C.A.D.C.).And a labor organization which seeks to have an employer live up tosuch a clause violates Section8(b) (4) (A)of the Act.Los Angeles Mailers UnionNo. 9, ITU v. N.L.R.B. (Hillbro Newspaper Printing Co.),311F. 2d 121(C A.D.C.).As the court stated, "To seek to give it [a hot cargo clause which isvoid by definition]life is in substance to seek to have it agreed to. . .It is true that the first proviso to Section 8(e) of the Act establishes a defense forthe construction industry to a Section 8(e) violation with respect to jobsite work.But the Board has held that this is a limited defense which is applicable solely withrespect to voluntary restrictions agreed to between employers and unions.Theproviso, the Board has ruled,did not change existing law with respect to Section8(b) (4) -type conduct designed to enforce such an agreement.Construction, Pro-duction & Maintenance Laborers Union Local383(Colson and Stevens ConstructionCo. Inc.),137 NLRB 1650.In view of all the foregoing considerations,I find that Respondent,as alleged, hasengaged in conduct violative of Section 8(b) (4) (i)and (ii) (A) and(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of Respondent Union,set forth in section III, above, occurring inconnection with the operations of the employers described in section I, above, havea close, intimate,and substantial relation to trade,traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practicesviolative of the Act, it will be recommended that Respondent cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Schedell,Shepherd,McIntire & Quiros, Cade & Johnson,and Glendale Build-ers are employers within the meaning of Section 2(2) of the Act. THE GREAT ATLANTIC & PACIFIC TEA COMPANY3612.Schedell, Shepherd,McIntire & Quiros, and Cade & Johnson are engaged incommerce within the meaning of Section 2(6) and (7) of the Act.3.All of the foregoing plus Glendale are engaged in an industry affecting com-merce within the meaning of Section 8(b) (4) (i) and (ii) of the Act.4. International Union of Operating Engineers, Local No. 12 is a labor organi-zation within the meaning of Section 2(5) of the Act.5.By engaging in, or inducing and encouraging employees of Schedell, McIntire& Quiros, and Cade & Johnson to engage in, a strike or refusal to perform servicesin the course of their employment, and by coercing and restraining these employerswith an object of forcing an ultimate cessation of business between Schedell andShepherd, and to force Schedell to enter into an agreement prohibited by Section8(e) of the Act, Respondent has engaged in unfair labor practices within the mean-ing of Section 8(b) (4) (i) and (ii) (A) and (B) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]The Great Atlantic & Pacific Tea CompanyandBakery FactoryWorkers' Local #116, American Bakery & ConfectioneryWorkers'International Union of America,AFL-CIOP & C Food Markets,Inc.andTruck Drivers and Helpers LocalUnion No. 317, an affiliate of the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, IndependentAmerican Stores CompanyandTruck Drivers and Helpers LocalUnion No. 317, an affiliate of the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, IndependentThe Great Atlantic & Pacific Tea CompanyandTruck Driversand Helpers Local Union No. 317, an affiliate of the Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, IndependentP & C Food Markets,Inc.andDavid A. O'Dell,Jerome V. Gentile,Barbara Freed,John Shiptenko,Merrill Stone, Anthony N.CastrilliThe Great Atlantic & Pacific Tea CompanyandNorman F.Maxson, Elizabeth Pixley, Gordon Flynn,Ralph Hilchey,George Fuller, Eve Empey, Ethel Derushia, Shirley Martin,Philip D.Charleston,Ivan G. Paquin,Maurice Rene Dufresne,Frank Licata, Leonard A. Lowe, Betty Beyea, Maurice Bate-man, John J. Sproveri, William F. Smith, John Chiodo, CarrieR. Lindley, Alfred Merluzzi,Donald D.Wells, Reginald Lamb,M. Elizabeth Bovill, Irene Gumtow,Fred Oremus,PasqualeC. Ciccarella, William C. Anderson, Archer S. White, KennethW. Burke, Paul A. Blazejewski, Harriet R. Scalise, John N.Theis, Donald C. Seamon, James D. Flynn, Gus Aguglia, LowellE. Moss,Kathleen M. Hamill, Roderic L. Groff, Maurice Cote,145 NLRB No. 39.